DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 04/04/2022, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component, comprising: a body including dielectric layers and a capacitance forming portion including first and second internal electrodes alternately layered in a layering direction with a respective one of the dielectric layers interposed therebetween and upper and lower cover portions respectively disposed on and below the capacitance forming portion, the body including first and second surfaces opposing each other in the layering direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode disposed on the third surface, connected to the first internal electrode, and including a first electrode layer extending to a portion of each of the first, second, fifth, and sixth surfaces and a first conductive resin layer covering the first electrode layer; and a second external electrode disposed on the fourth surface, connected to the second internal electrode, and including a second electrode layer extending to a portion of each of the first, second, fifth, and sixth surfaces and a second conductive resin layer covering the second electrode layer, wherein Tp/Rmax is 30 or higher, in which Rmax is defined as a maximum surface roughness of each of the first and second surfaces on ends of the first and second conductive resin layers, and Tp is defined as a thickness of each of the upper and lower cover portions.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein Tp/Rmax is 30 or higher, in which Rmax is defined as a maximum surface roughness of each of the first and second surfaces on ends of the first and second conductive resin layers, and Tp is defined as a thickness of each of the upper and lower cover portions” in combination with the other claim limitations. 

Regarding independent claim 14, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component, comprising: a body including dielectric layers and a capacitance forming portion including first and second internal electrodes alternately layered in a layering direction with a respective one of the dielectric layers interposed therebetween and upper and lower cover portions respectively disposed on and below the capacitance forming portion, the body including first and second surfaces opposing each other in the layering direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other; a first external electrode disposed on the third surface, connected to the first internal electrode, and including a first electrode layer extending to a portion of each of the first, second, fifth, and sixth surfaces and a first conductive resin layer covering the first electrode layer; and a second external electrode disposed on the fourth surface, connected to the second internal electrode, and including a second electrode layer extending to a portion of each of the first, second, fifth, and sixth surfaces and a second conductive resin layer covering the second electrode layer, wherein Tp/Ra is 50 or higher, in which Ra is defined as arithmetical average roughness of each of the first and second surfaces on the ends of the first and second conductive resin layers and Tp is defined as a thickness of each of the upper and lower cover portions.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein Tp/Ra is 50 or higher, in which Ra is defined as arithmetical average roughness of each of the first and second surfaces on the ends of the first and second conductive resin layers and Tp is defined as a thickness of each of the upper and lower cover portions” in combination with the other claim limitations. 
Cited Prior Art
ITO et al (US 2018/0090271) teaches relevant art in Fig. 13.
 MIZUNO et al (US 2016/0284471) teaches relevant art in [0128].
ANDO et al (US 2017/0098506) teaches relevant art in Fig. 3-4.
LIM et al (US 2017/0330688) teaches relevant art in Fig. 1-3G.
CHUNG et al (US 2013/0250476) teaches relevant art in Fig. 4-6.
LEE et al (US 2014/0151101) teaches relevant art in Fig. 2-3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848